USCA11 Case: 21-11199     Date Filed: 09/10/2021   Page: 1 of 7



                                                            [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 21-11199
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 6:19-cv-02242-GAP-GJK


TRICON DEVELOPMENT OF BREVARD, INC.,

                                                              Plaintiff-Appellant,

                                    versus

NAUTILUS INSURANCE COMPANY,

                                                            Defendant-Appellee.
                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                             (September 10, 2021)

Before JILL PRYOR, LUCK, and BRASHER, Circuit Judges.

PER CURIAM:

     Tricon Development of Brevard, Inc., appeals a summary judgment in favor

of Nautilus Insurance Company on Tricon’s claim for breach of contract. Tricon
          USCA11 Case: 21-11199        Date Filed: 09/10/2021    Page: 2 of 7



argues that Nautilus breached its insurance policies by failing to reimburse Tricon

for additional costs caused by a subcontractor’s deficient work. Upon consideration,

we conclude that Tricon’s arguments lack merit and affirm the district court’s grant

of summary judgment.

                                           I.

      Tricon is a general contractor that constructs condominium units. A few years

ago, Tricon was hired to serve as the general contractor for a condominium project

in Florida. Tricon then hired a subcontractor to fabricate and install metal railings

for the project. The subcontractor was insured by Nautilus through two commercial

general liability insurance policies. The policies covered “those sums that the insured

becomes legally obligated to pay as damages because of ‘bodily injury’ or ‘property

damage’ to which this insurance applies.” The policies then defined “property

damage” as “[p]hysical injury to tangible property, including all resulting loss of use

of that property” or “[l]oss of use of tangible property that is not physically injured.”

      The subcontractor obtained an endorsement to each of its policies that added

Tricon as an additional insured. The endorsements amended the “Who Is An

Insured” sections of the policies “to include as an additional insured any person or

organization for whom you are performing operations” but “only with respect to

liability for ‘bodily injury,’ ‘property damage’ or ‘personal or advertising injury’




                                           2
            USCA11 Case: 21-11199     Date Filed: 09/10/2021   Page: 3 of 7



caused, in whole or in part by” the subcontractor’s direct or vicarious acts or

omissions.

      Although the subcontractor fabricated some of the railings, they had defects

and damage, were not installed properly, and did not meet the project’s

specifications. Tricon found another manufacturer to fabricate new railings to satisfy

the project’s requirements, and Tricon’s client also paid that manufacturer to remove

the subcontractor’s railings and install new ones. Tricon agreed to pay the cost of

removing the subcontractor’s railings and fabricating and installing the new ones,

and it filed an insurance claim to Nautilus to cover those costs. Nautilus denied the

claim, and Tricon filed a complaint alleging breach of contract under its two policies

in Florida state court. Nautilus removed the case to the United States District Court

for the Middle District of Florida and eventually moved for summary judgment on

Tricon’s claim. The district court granted Nautilus’s motion, and Tricon timely

appealed.

                                         II.

      We review a district court’s grant of summary judgment de novo, viewing all

the evidence—and drawing all reasonable factual inferences—in favor of the

nonmoving party. See Amy v. Carnival Corp., 961 F.3d 1303, 1308 (11th Cir. 2020).

“A grant of summary judgment is proper if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of



                                          3
          USCA11 Case: 21-11199         Date Filed: 09/10/2021     Page: 4 of 7



law.” Id. (internal quotation marks omitted) (quoting Fed. R. Civ. P. 56(a)). “But it

is improper if a reasonable jury could find for the non-moving party.” Id. However,

“[w]e can affirm for any reason supported by the record, even if the district court did

not rely on that reason.” Wright v. City of St. Petersburg, Fla., 833 F.3d 1291, 1294

(11th Cir. 2016) (internal quotation marks omitted).

                                           III.

      On appeal, Tricon argues that (1) the subcontractor’s deficient fabrication and

installation of the railings constituted “property damage” covered by Nautilus’s

insurance policies; (2) the endorsements added to the policies made Tricon an

insured; and (3) no exclusions applied to Nautilus’s coverage of Tricon for the

deficient fabrication and installation of the railings.

       The policies at issue in this appeal are post-1986 standard form commercial

general liability policies with products-completed operations hazard coverage,

which are governed by Florida law. We have held that such policies do not cover the

costs of replacing defective products. In Amerisure Mutual Insurance Company v.

Auchter Company, we examined a post-1986 standard form commercial general

liability policy with products-completed operations hazard coverage. That policy

“define[d] ‘property damage’ as ‘physical injury to tangible property, including all

resulting loss of use of that property . . . or . . . loss of use of tangible property that

is not physically injured.’” 673 F.3d 1294, 1298 (11th Cir. 2012) (cleaned up).



                                            4
          USCA11 Case: 21-11199       Date Filed: 09/10/2021   Page: 5 of 7



Applying Florida law, we held that “there is no coverage if there is no damage

beyond the faulty workmanship, i.e., unless the faulty workmanship has damaged

some otherwise nondefective component of the project.” Id. at 1306 (citing U.S. Fire

Ins. Co. v. J.S.U.B., Inc., 979 So.2d 871, 889 (Fla. 2007)). We also held that “if a

subcontractor is hired to install a project component and, by virtue of his faulty

workmanship, installs a defective component, then the cost to repair and replace the

defective component is not ‘property damage.’” Id. (citing Auto-Owners Ins. Co. v.

Pozzi Window Co., 984 So.2d 1241, 1248 (Fla. 2008)). We further held that

“nondefective and properly installed raw materials can constitute a defective project

component when the contract specifications call for the use of different materials,

yet the cost to reinstall the correct materials is not ‘property damage’—even though

the remedy for such a nonconformity is to remove and replace that component of the

project.” Id. (citing Pozzi, 984 So.2d at 1248).

      Here, Tricon alleges that the subcontractor’s railings were deficient due to

having defects and damage, not being installed properly, and not satisfying the

project’s specifications; it does not allege that the subcontractor’s faulty

workmanship damaged otherwise non-defective components of the project. The

Nautilus policies here define “property damage” in the same way that the policy in

Auchter did. Thus, the costs that Tricon incurred in removing the subcontractor’s




                                          5
          USCA11 Case: 21-11199        Date Filed: 09/10/2021    Page: 6 of 7



railings and the fabrication and installation of new railings do not constitute

“property damage” under the policies—just as they did not in Auchter.

      Tricon responds to Auchter by arguing that the costs that it incurred were due

to the “loss of use of tangible property that is not physically injured” because the

railings and condominiums in which they were installed “experienced no physical

damage.” It then remarks that although Auchter “noted that [this part of the ‘property

damage’ definition] was present in the policy,” it “never said another word about it.”

Tricon then states that we “decided the case by only applying” the first part of the

definition, namely physical injury to tangible property.

      But that argument misunderstands our decision in Auchter. There, we held—

after “interpret[ing] the policy as a whole [and] ‘endeavoring to give every provision

its full meaning and operative effect’”—that there was no coverage for the defective

installation at issue. Under this Circuit’s prior-panel-precedent rule, “a prior panel’s

holding is binding on all subsequent panels unless and until it is overruled or

undermined to the point of abrogation by the Supreme Court or by this court sitting

en banc.” In re Lambrix, 776 F.3d 789, 794 (11th Cir. 2015). We therefore must treat

our holding in Auchter as correct. And for it to be correct, the entire definition of

“property damage” in the post-1986 standard form commercial general liability

policy must fail to cover the kinds of costs that Tricon incurred from its




                                           6
          USCA11 Case: 21-11199      Date Filed: 09/10/2021   Page: 7 of 7



subcontractor’s deficient work. We therefore conclude that the costs incurred by

Tricon are not covered by Nautilus’s policies.



                                        IV.

      For the reasons stated above, we AFFIRM the district court’s grant of

summary judgment in favor of Nautilus.




                                         7